Citation Nr: 1103593	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  09-14 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

Entitlement to an increased rating for a fragmentation wound scar 
of the right upper arm, currently evaluated as noncompensably 
disabling.


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran had active service from October 1965 to September 
1968.

This matter comes before the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Milwaukee, Wisconsin.

The Board observes that in his April 2008 notice of disagreement 
and March 2009 substantive appeal, the Veteran stated his belief 
that his PTSD symptoms would be more accurately rated pursuant to 
the criteria for a 70 percent evaluation.  In a September 2009 
rating decision, a 70 percent evaluation was assigned, effective 
the date of receipt of the Veteran's claim for service 
connection.  The RO concluded that the award of a 70 percent 
evaluation for the entire appeal period fully resolved the 
appeal.  Neither the Veteran nor his representative subsequently 
expressed any disagreement with the RO's conclusion in this 
regard.  Therefore, the Board agrees with the RO that this award 
representative a full grant of the benefit sought, and the matter 
is no longer on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The record indicates that the Veteran is in receipt of Social 
Security Administration (SSA) disability benefits.  The basis for 
receipt of such benefits is unclear; however, given the 
likelihood that records held by SSA might include those pertinent 
to the disabilities at issue in this appeal, the Board finds that 
a remand for such records is warranted.  Murincsak v. Derwinski, 
2 Vet. App. 363 (1992).  Accordingly, on remand, the RO/AMC must 
contact SSA and obtain the Veteran's complete SSA records, 
including any administrative decision(s) on his application for 
SSA disability benefits and all underlying medical records.

The Board also notes that the file contains VA treatment records 
dated through September 2009.  As it appears that the Veteran 
receives regular care through VA, current records should be 
obtained and associated with the claims file.

In light of the above discussion, the Board finds that additional 
development of the record is required.  Accordingly, the case is 
REMANDED for the following action:

1.  Obtain VA treatment records from 
September 2009 to the present and 
associated them with the claims file.

2.  Contact the Social Security 
Administration (SSA) and request a copy of 
the Veteran's complete SSA disability 
benefits file, including any 
administrative decision(s) on the 
Veteran's application for SSA disability 
benefits and all of the underlying medical 
records.  A copy of any response(s) from 
SSA, to include a negative reply, should 
be included in the claims file.  All 
records provided by SSA also should be 
included in the claims file.

3.  Following the above action and receipt 
of any additional evidence, review the 
file to ensure that all appropriate 
development actions have been completed in 
full.  Such development action should 
include VA examinations if indicated by 
the expanded record.

4.  Then, readjudicate the Veteran's 
claim, with application of all appropriate 
laws, regulations, and case law, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision remains adverse 
to the Veteran, she and her representative 
should be furnished a supplemental 
statement of the case and afforded an 
appropriate period of time within which to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


